Citation Nr: 0529864	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  03-03 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for back disability 
secondary to right knee disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel 


INTRODUCTION

The veteran had active duty service from July 1999 to March 
2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
Board hearing was conducted in August 2003, and the case was 
remanded by the Board in April 2004.  

Although the issue of service connection for right knee 
disability was also appealed, this benefit was subsequently 
granted by rating decision in September 2005. 


FINDING OF FACT

The veteran's lumbosacral sprain and strain have been 
aggravated by her service-connected right knee disability. 


CONCLUSION OF LAW

Lumbosacral sprain and strain are causally related to a 
service-connected disability by means of aggravation.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2005); 
Allen v. Brown, 7 Vet.App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran's appeal originally encompassed the issues of 
service connection for right knee disability and service 
connection for back disability secondary to the right knee 
disability.  In her February 2003 substantive appeal, the 
veteran made it clear that she was not claiming service 
connection for her scoliosis, but rather for separate 
disability which was caused by her right knee disorder.  

Service connection for right knee disability was initially 
denied by the RO.  However, in light of a favorable VA 
medical opinion in August 2005 as to that issue, the RO 
granted service connection for right knee disability by 
rating decision in September 2005.  

The RO has continued to deny the claim of secondary service 
connection for back disability.  It appears from the most 
recent supplemental statement of the case in October 2005 
that the RO denied the back claim on the basis that no 
current ratable disability of the back was shown on VA 
examination.  In this regard, the RO correctly noted that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999).

However, the Board must disagree with the RO's interpretation 
of the August 2005 VA examination report.  The Board's 
reading of that examination report is that the examiner found 
that the veteran suffered from sprain and strain of the 
lumbosacral spine and that it was at least as likely as not 
that this was aggravated by the service-connected right knee 
disability.  It appears that the VA examiner did note some 
discomfort at the end of range of motion testing and it was 
the examiner's opinion that low back pain was caused by 
lumbosacral sprain and strain.  Although the findings of low 
back disability on examination may have been minimal, the 
questions of the severity of such disability and the rating 
to be assigned are not relevant to the threshold question of 
whether the veteran suffers from low back disability 
aggravated by the right knee disability.  The Board believes 
that the August 2005 VA examination report reflects a medical 
diagnosis of current lumbosacral disability as well as a 
medical opinion to the effect that it has been aggravated by 
the service-connected right knee disability.  Service 
connection is therefore warranted pursuant to 38 C.F.R. 
§ 3.310 and the judicial holding in Allen v. Brown, 
7 Vet.App. 439 (1995).

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003); Pelegrini v. Principi, 17 Vet.App. 
412 (2004).  However, there is no detriment to the veteran as 
a result of any failure to fully comply with VCAA in view of 
the fact that the benefit sought by the veteran is being 
granted by this decision of the Board.   




ORDER

Entitlement to service connection for lumbosacral sprain and 
strain on the basis of aggravation by a service-connected 
disability is warranted.  To this extent, the appeal is 
granted.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


